Although I concur with this Court's resolution of the garage door incident, I must dissent as to the slip and fall injury.
An employer does not have to appreciate the exact type of injury, but rather the employer need only appreciate that an injury is substantially certain to occur. See Fyffe v. Jeno's Inc. (1991), 59 Ohio St.3d 115, paragraphs one and two of the syllabus. In the instant case, there was evidence presented that the Springfield Township Fire Department warned Goodwill about the excessive clutter being in violation of the fire code. Moreover, Appellant presented evidence that other employees had complained about the clutter and warned Goodwill that someone was going to get hurt.
Based upon these factors, I conclude that there was a material issue of fact on the issue of substantial certainty and that summary judgment on the slip and fall injury should not have been granted. I concur with the balance of the opinion.